Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 1 of 27




            Exhibit WW
         Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 2 of 27




ROUGH CUT: HOW THE GLOBAL DIAMOND TRADE SHAPED NEW YORK’S SKYLINE




                                                                                
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 3 of 27




                                                                       
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 4 of 27




                                                                       
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 5 of 27




                                                                       
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 6 of 27




                                                                       
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 7 of 27




                                                                       
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 8 of 27




                                                                       
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 9 of 27




                                                                       
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 10 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 11 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 12 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 13 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 14 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 15 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 16 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 17 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 18 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 19 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 20 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 21 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 22 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 23 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 24 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 25 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 26 of 27




                                                                        
Case 1:20-mc-00199-JGK-OTW Document 3-49 Filed 04/24/20 Page 27 of 27




                                                                        
